 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 190County Window Cleaning Company and Window Cleaners Local No. 2, Service Employees Inter-national Union, AFL-CIO. Cases 2ŒCAŒ29418 and 2ŒRCŒ21690 April 30, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On July 16, 1997, Administrative Law Judge Steven Fish issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Coun-sel filed an answering brief to the Respondent™s excep-tions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order, as modified and set forth below.3                                                            1  The judge found that the Respondent™s owner, Anthony Silvestri, knew ﬁin 1996ﬂ that employee Duvan Arteaga had fabricated a social security number.  The record shows that Silvestri learned about this in 1994.  We correct the judge™s inadvertent error.  The Respondent has excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administra-tive law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2  In ordering the Respondent to reinstate Duvan Arteaga upon con-dition and to make him whole, we rely on the Board™s decision in A.P.R.A. Fuel Oil Buyers Group, 320 NLRB 408 (1995), enfd. 134 F.3d 50 (2d Cir. 1997).  In A.P.R.A., the Board carefully considered the meaning of the language ﬁlawfully entitled to be present and employedﬂ used in Sure-Tan v. NLRB, 467 U.S. 883, 903 (1984), on which our dissenting colleague relies, and the legislative history of the Immigra-tion Reform and Control Act of 1986, 8 U.S.C. § 132a et seq., and concluded that discriminatees such as Arteaga are entitled to backpay.  It is clear that undocumented aliens are employees under Sec. 2(3) of the Act and, thus, are entitled to the protections and remedies of the Act.  We note that the Respondent employed Arteaga with knowledge of his undocumented status.  It discharged Arteaga, not because of that status, but because of his protected activities.  Arteaga would have remained employed but for the unlawful discharge.  Thus, as we held in A.P.R.A., a backpay award is appropriate, despite Arteaga™s immigra-tion status. We also adopt the judge™s recommendation to overrule the challenge to Arteaga™s ballot in the election.  See NLRB v. Kolkka, 170 F.3d 937 (9th Cir. 1999).  In this connection, we would not impose new voter eligibility criteria on an undocumented alien who is the victim of an unfair labor practice that results in a loss of employment, as our col-league does in his concurrence.  Quite unlike an employee whose community of interest becomes an issue as a result of a lawful layoff, Arteaga would have been otherwise employed at the time of the elec-tion but for the unlawful conduct perpetrated against him. 3  We shall modify the recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, 325 NLRB 17 (1997). ORDER The Respondent, County Window Cleaning Company, White Plains, New York, its officers, agents, successors and assigns, shall 1.  Cease and desist from (a)  Coercively interrogating its employees concerning their membership in, support for, or activities on behalf of Window Cleaners Local No. 2, Service Employees International Union, AFLŒCIO ( the Union). (b)  Promising its employees pay raises, insurance, or other improvements in their terms and conditions of em-ployment in order to persuade them to abandon their support for the Union. (c)  Conditioning its employees™ employment upon their abandoning their support for the Union. (d)  Soliciting its employees to sign a letter withdraw-ing their previous authorization of the Union to represent them. (e)  Discharging, or otherwise discriminating against its employees, because of their membership in, support for, or activities on behalf of the Union. (f)  In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to effectuate the policies of the Act. (a)  Within 14 days from the date of this Order, offer Duvan Arteaga full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed, provided that he completes, within a reasonable period of time, INS Form I-9, including the presentation of the appropriate docu-ments, in order to allow the Respondent to meet its obli-gations under the Immigration Reform and Control Act (IRCA) of 1986. (b)  Make Giovanni Valencia and Duvan Arteaga whole for any loss of earnings and other benefits suffered as a result of the discrimination against them, in the manner set forth in the decision, with backpay tolled for Arteaga as of the date he is reinstated subject to compli-ance with the Respondent™s normal obligations under IRCA or when, after a reasonable period of time, Arteaga is unable to produce the documents enabling the Respon-dent to meet its obligations under IRCA to verify his eligibility for employment in the United States. (c)  Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-charges of Arteaga and Valencia, and within 3 days thereafter notify them in writing that this has been done and that the discharges will not be used against them in any way. (d)  Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all 328 NLRB No. 26  COUNTY WINDOW CLEANING CO. 191other records necessary to an
alyze the amount of back-
pay due under the terms of this Order.  
(e)  Within 14 days after service by the Region, post at 
its place of business in Whit
e Plains, New York, copies 
of the attached noti
ce marked ﬁAppendix.ﬂ
4  Copies of 
the notice, on forms provided by the Regional Director 
for Region 2, after being signed by the Respondent™s 

authorized representative, shall be posted by the Respon-
dent and maintained for 60 consecutive days in con-
spicuous places including all places where notices to 
employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to insure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since May 11, 1996. 
(f)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that Respondent has taken to comply. 
IT IS FURTHER ORDERED
 that Case 2ŒRCŒ21690 is sev-
ered and remanded to the Regional Director for Region 

2, who shall open and count the ballot of Duvan Arteaga, 

serve on the parties a revised tally of ballots, and issue an 
appropriate certification.  MEMBER HURTGEN
, concurring and dissenting in part. 
I agree that the Respondent
 violated Section 8(a)(3) 
and (1) of the Act by discharging Duvan Arteaga. I fur-

ther agree that Arteaga is entitled to reinstatement, condi-
tioned on his ability, within a reasonable time, to verify 
his eligibility under IRCA.  Unlike my colleagues, how-
ever, I find it inappropriate to award backpay to Arteaga 
for periods when he cannot establish his lawful entitle-
ment to be present and employed in the United States. 
On a different point, I agree with my colleagues that 
Arteaga is eligible to vote in the election.  However, as 
explained below, I do not apply a blanket rule permitting 
unlawfully discharged undocumented aliens to vote. 
Backpay 
Contrary to my colleagues, I conclude that discrimina-
tees are not eligible for backpay during periods when 
they are not entitled to be present and employed in the 

U.S.  In this regard, I adopt the view set forth in Member 
Cohen's dissenting opinion in 
A.P.R.A. Fuel Buyers 
Group
, 320 NLRB 408 (1995). 
                                                          
                                                           
4  If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
The guiding principle is clearly set forth in 
Sure-Tan v. 
NLRB, supra.  The Court said that there could be no 
backpay for discriminatees ﬁduring any period when they 
were not lawfully entitled to be present and employed in 
the United States.ﬂ  Id at 903. 
I recognize that the u
ndocumented aliens in 
Sure-Tan
 had left the U.S., while the one involved herein is still 

here.  However, the Supreme Court principle set forth 
above does not create an 
exception for undocumented 
aliens who are still here.  Further, for the reasons set 
forth in the dissent in 
A.P.R.A.,
 there is no reason for 
drawing a distinction between an undocumented alien 

who is present and one who has departed.  Both of them 
are legally unavailable for work and thus should not earn 
backpay.  Finally, the Seventh Circuit has applied the 
ﬁno backpayﬂ principle in a case where the undocu-
mented alien was still in the United States.  See 
Del Rey Tortilleria
, 976 F.2d 1115 (1992).  That court  specifi-
cally rejected the Boar
d's contention that the 
Sure-Tan
 principle did not apply to undocumented aliens who were 
still in the U.S.  The Seventh Circuit expressly agreed 
with the following vi
ew of Judge Beezer in his dissent in 
Garment Workers
 Local 512
, 795 F.2d 705 (9th Cir. 
1986): 
 An alien who had no right to be present in this country 

at all, and consequently had no right to employment, 
has not been harmed in a legal sense by the deprivation 
of employment to which he had no entitlement.  It may 
promote the purpose of the NLRB to guarantee the col-
lective bargaining rights 
of the NLRA to every em-
ployee, regardless of immigration status.  But the award 

provisions of the NLRA are remedial, not punitive, in 
nature, and thus should be awarded only to those indi-
viduals who have suffered harm. 
 Thus, the court held in 
Del Rey that the discriminatees 
could not receive backpay for any period when they were 

not lawfully entitled to be present and employed in the 
United States. 976 F.2d at 1121.  The court further held 
that IRCA, which makes it unlawful for an employer to 
hire an undocumented alien, 
clearly bars the Board from awarding backpay to undocumented aliens.  Id. at 1122.  

The court placed upon aliens seeking backpay under the 
NLRA the burden of coming forward with documents 
establishing their lawful entitlement to be present in the 
United States.  Id. at 1122Œ1123.
1 Arteaga has not satisfied that burden.  Thus, he is not 
entitled to backpay.  Further, my colleagues™ award of 

backpay to Arteaga is inconsistent with the condition that 
the Board has rightfully placed
 on his reinstatement, i.e., 
proof that he has become eligible for lawful employment.   
 1 I recognize that other courts have
 reached a contrary conclusion.  
See, e.g., 
Garment Workers Local 512 v. NLRB
, supra; 
NLRB v. 
A.P.R.A. Fuel Oil Buyers Group
, 134 F.3d 50 (2d Cir. 1997).  I find the 
language of Sure-Tan
 and the holding of 
Del Ray to be more persuasive 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 192 In my view, there is no reasonable basis for awarding 
backpay to Arteaga for periods prior to the fulfillment of 
the condition. Accordingly, he is not entitled to a back-
pay remedy.   
That does not mean that 
the Respondent™s unlawful 
conduct will go unremedied.  I have joined my col-

leagues in ordering the Respondent conditionally to rein-

state Arteaga and to cease and 
desist from engaging in 
unfair labor practices.  That 
order is enforceable by court 
decree and by contempt sanctions. 
Voting Eligibility 
I would not apply a blanket rule that all undocumented 
aliens who are unlawfully discharged are eligible to vote 
in representation elections.  In my view, the fact that 
such undocumented aliens retain the status of statutory 
employee, standing alone, does not dispose of the ques-
tion of whether they have a community of interest with 
the unit employees.  That determination depends upon 

whether the undocumented alien has a reasonable expec-
tation of working in the unit.  As discussed above, the 
issue turns on whether he will likely achieve, within a 
reasonable period of time, the legal status necessary for 
lawful employment in the United States. 
This approach is consistent with the  ﬁreasonable ex-
pectation of reemploymentﬂ test which the Board tradi-

tionally has applied in other contexts to determine voting 
eligibility.
2 That test is no less appropriate here.  In each 
instance, the test furthers the policy of the Act to ensure 
that the choice of collectiv
e-bargaining representative is 
made by those employees who work in the unit or will 
likely resume such work in
 the foreseeable future. 
My colleagues treat Arteaga as
 an ordinary discrimina-
tee, and say that he is per se eligible to vote.  They ignore 
their own holding that Arteaga, unlike an ordinary dis-
criminatee, is not to be offered unconditional reinstate-
ment.  Rather, his reinstatement will be dependent upon 
his ability to achieve lawful status.  Accordingly, I would 
conclude that Arteaga™'s eligibility to vote in the unit is 

dependent upon the reasonable likelihood that he will 
return to the unit.
3 Applying these principles here, I find that Arteaga has 
demonstrated a reasonable expectation of obtaining legal 

status within a reasonable pe
riod of time, and he is eligi-
ble to vote in the representa
tion election.  Arteaga™s im-
migration attorney, Christopher Greene, testified without 
contradiction that, based on Arteaga™s immigration clas-
sification and preference, as set by the INS and the U. S. 
State Department, Arteaga c
ould expect to finalize his 
legal status ﬁ[i]n the latter part of 1997.ﬂ  Thus, it ap-

pears that Arteaga™s legal st
atus will be resolved favora-
                                                          
 2  See, e.g., Madison Industries
, 311 NLRB 865 (1993) (laid-off 
employees). 
3  Compare 
NLRB v. Kolkka
, 170 F.3d 937 (9th Cir. 1999), where 
the undocumented employee was actua
lly working on the date of the 
election, and was therefore eligible. 
bly in the near future, if it has not already been finally 
established. 
In light of the above, I join my colleagues in remand-
ing the representation proceedi
ngs to the Regional Direc-
tor with instructions to ope
n and count Arteaga™s ballot. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT coercively interrogate you concerning 
your membership in, support for, or activities on behalf 
of Window Cleaners Local No. 2, Service Employees 
International Union, AFLŒCIO. 
WE WILL NOT promise you pay raises, insurance or 
other improvements in your terms and conditions of em-

ployment in order to persuade you to abandon your sup-

port for the Union. 
WE WILL NOT condition your employment with us upon 
your abandoning your support for the Union. 
WE WILL NOT  solicit you to sign a letter withdrawing 
your previous authorization of the Union to represent 
you. 
WE WILL NOT discharge, or otherwise discriminate 
against you, because of your membership in, support for, 

or activities on behalf of the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you 
in the exercise of rights 

guaranteed you by Section 7 of the Act. 
WE WILL offer Duvan Arteaga immediate and full rein-
statement to his former job, or
 if his job no longer exists, 
to a substantially equivalent position without prejudice to 
his seniority or any other rights or privileges previously 
enjoyed provided that he completes, within a reasonable 
period of time, INS Form I-9, including the presentation 
of the appropriate documents, in order to allow us to 
meet our obligations under the Immigration Reform and 
Control Act of 1986. 
WE WILL make Arteaga and Giovanni Valencia whole 
for any loss of earnings and other benefits suffered as a 
result of the discrimination against them, plus interest. 
WE WILL remove from our files any reference to the 
discharges of Arteaga and Valencia and notify them in 
 COUNTY WINDOW CLEANING CO. 193writing that this has been done and that evidence of the 
discharges will not be used as a basis for any future per-
sonnel actions against them. 
COUNTY WINDOW 
CLEANING COMPANY   Olga Torres, Esq. and Jeff Dunham, Esq
., for the
 General Counsel. Edward F. Beane, Esq.
 (Keane & Beane
), of White Plains, New York, for the Respondent
. Ira A. Sturm, Esq
. and Brendan E. Eagan, Esq. (Manning, 
Raab, Dealy, & Sturm), 
of New York, New York, for the 
Charging Party
. DECISION STATEMENT OF THE 
CASE STEVEN 
FISH, Administrative Law Judge.  Pursuant to 
charges in Case 2ŒCAŒ29418 filed by Window Cleaners  Local 
No. 2, Service Employees Intern
ational Union, AFLŒCIO (the 
Union or Charging Party, or Local 2), the Acting Regional 
Director for Region 2 issued a complaint and notice of hearing 
on August 20, 1996,1 alleging that County Window Cleaning 
Company, the  Respondent, violated Section 8(a)(1) and (3) of 

the Act.
  Pursuant to a Decision and Direction issued by the Acting 
Regional Director in Case 2Œ
RCŒ21690, an election by secret 
ballot was conducted on July 18
, in a unit of the Respondent™s 
full-time and regular part-time wi
ndow cleaners.  The tally of 
ballots showed the following results: 
 Approximate number of eligible voters  3 
Void ballots    0 
Votes cast for Petitioner   1 
Votes cast against participating labor 
organization    1 
Valid votes counted    2 
Challenge ballots    1 
Valid votes counted plus challenged ballots 3 
Challenges are sufficient in number to affect the re-
sults of the election. 
 The Board agent conducting the election challenged the bal-
lot of Duvan Arteaga because hi
s name was not on the list of 
eligible voters. 
Inasmuch as the complaint issued by the Acting Regional Di-
rector on August 20, alleged in part that the discharge of 
Arteaga was in violation of Sect
ion 8(a)(1) and (3) of the Act, the Acting Regional Director issu
ed an order consolidating the 
representation and unfair labor pr
actice cases, on September 4. 
The trial with respect to the i
ssues raised by the above plead-
ings was held before me on No
vember 4, in New York, New 
York. 
Briefs have been filed by the parties and have been carefully 
considered.  Based on the entire record,
2 including my observa-
tion of the demeanor of the witnesses, I make the following 
                                                          
 1  All dates herein are in 1996, unless otherwise indicated.
  2  While every apparent or nonapparent conflict in the evidence may 
not have been specifically resolved below, my findings are based on my 
examination of the entire record, 
my observation of the witnesses™ 
demeanor while testifying and my ev
aluation of the realibility of their testimony.  Therefore, any testimony in the record which is inconsistent 
with my findings is discredited.
                                                            
FINDINGS OF FACT
 I.  JURISDICTION AND LABOR ORGANIZATION
 The Respondent, with an office and place of business in 
White Plains, New York, is engaged in the business of com-
mercial window cleaning.  Annua
lly, the Respondent provides 
services valued in excess of $50,000 to the GAP, Bath and 
Beyond, and J. C. Penney, ente
rprises which are directly en-
gaged in interstate commerce. 
The Respondent admits, and I so find that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
It is also admitted, and I so find that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
II.  FACTS The Respondent, as noted, is in the business of providing 
window cleaning services to commercial customers.  Its presi-
dent, sole shareholder and chief operating officer is Anthony 
Silvestri who has operated the business for 21 years, and who 
works on jobs along with his crew of three employees. 
Duvan Arteaga was hired by the Respondent in February 
1992.  He was interviewed by S
ilvestri, during which Silvestri 
asked him about the status of his 
ﬁpapers.ﬂ  Arteaga replied that 
they were in process.  This response apparently satisfied Silves-

tri who informed Arteaga that he could start work on the fol-
lowing Monday. 
For the first 6 months of hi
s employment, Arteaga worked 
for the Respondent, was paid in
 cash, and no deductions were taken from his check.  Sometime in August 1992, Silvestri 
asked Arteaga for his social security number.  Arteaga made up 
a number and furnished it to Respondent without informing the 
Respondent that the number was false. 
Thereafter, the Respondent began to make deductions from 
Arteaga™s pay, while continuing to pay him in cash as well as 
submitting the appropriate W-2 forms for his wages using the 
social security number provided it by Arteaga. 
Sometime in 1994, Silvestri show
ed Arteaga a letter that he 
had received from the Government,
3 indicating that the social 
security number submitted for Arteaga was invalid.  Silvestri 
asked Arteaga for an explana
tion, and was told that he 
(Arteaga) had been using the number for 5 years.  After further 
probing by Silvestri, Arteaga admitted that he had made up the 
social security number.  Silvestri asked Arteaga when he would 
be getting a valid so
cial security number, and Arteaga replied 
that his papers were in process 
and his lawyer tells him that he 
would be getting a number soon. 
The Respondent thereafter continued to employ Arteaga, but 
since he did not leave a valid social security number, no further 
deductions were made from his salary.  Further, no W-2 forms 
were issued to Arteaga by the Respondent for the years 1995 
and 1996. Silvestri conceded, that a
lthough he knew in 1996 that 
Arteaga had made up a social s
ecurity number, and that taxes 
were no longer being deducted fro
m his salary as required by 
law, he decided not to terminate Arteaga.  According to Silves-
tri, since he was told that Arteaga™s papers were in progress, 
and that Arteaga was a family
 man and a good worker, and he 
 3  The record is unclear whether 
the letter was from the IRS or the 
Social Security Administration.
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 194needed someone to do the work, he decided to ﬁtake a chance,ﬂ 
and continue to employ Arteaga. 
Over the next year-and-a-half Arteaga continued to be em-
ployed by the Respondent, although he had not obtained a so-
cial security number.  On occasion Silvestri would ask Arteaga 
the status of his papers and was told that they were in ﬁpro-
gress.ﬂ  Finally in November 1995, Silvestri asked Arteaga if 
he had anything in writing in regard to his application.  Arteaga 
submitted to Silvestri a copy of
 a document from the INS dated 
March 20, 1992, which indicated
 that his petition had been 
approved and sent on to the Department of State for further 
processing.  The back of the form states clearly that the ap-

proval of the petition does not give any status or right and does 
not allow a person to enter or remain in the United States.  The 
approval merely certifies that the applicant is eligible for the 
requested classification, but furt
her processing will be required 
before any change in status can be effectuated. 
Testimony was offered concerni
ng this document, as well as 
other documents pertaining to Arteaga™s immigration papers 
from Christopher Greene, Arteaga™s immigration attorney.  
Greene explained that the 1992 form that was approved, certi-
fied that Arteaga was eligible for permanent resident status 
based on his being the son of a lawful permanent resident, his 
mother, Maria Sanchez. 
However, because of the backlog of these applications, fur-
ther processing of the application is dependent upon what cate-
gory of preference is applicable to Arteaga.  Greene predicted 

based on his experience, that Arteaga would be interviewed 
sometime in November or December 1997 by the U.S. Consu-
late.  Thereafter, it normally takes 90 days for the Consulate to 
issue a visa, so sometime in early 1998, Greene expects that 
Arteaga will be a lawful permanent resident, eligible to work in 
the United States. 
Greene also conceded that under Section 1324 a(4) of IRCA, 
it is illegal for the Respondent to
 employ Arteaga, since he is 
not presently eligible to work in this country. 
In April 1996, the Respondent employed in addition to 
Arteaga, Giovanni Valencia, who is also Arteaga™s brother, and 
Mustaf Kabashi.  All three employees began discussing the 
possibility of union representation in late April.  In that regard 
Valencia set up a meeting for the employees with John Stager, 
a business agent for the Union on May 3 at a diner in White 
Plains.  At that meeting all three employees signed authoriza-
tion cards for the Union and turned them over to Stager. 
On May 10 or 11, after work was completed on a job, Silves-
tri was in the process of driving Arteaga and Valencia back to 
White Plains in Respondent™s ve
hicle.  Silvestri showed the employees a letter that he had received from the Union con-
cerning the Respondent™s employee
s interest in being repre-
sented by the Union.  Silvestri asked what the letter was all 

about and if what the letter said was true.  He also asked 
Arteaga if he had spoken to any of the union delegates.  The 
employees replied that what the letter said was true and that 
Arteaga had spoken to the union delegates.  Silvestri responded 
that he was not interested in joining the Union and he would 
not allow the employees to join either.  Silvestri added that he 
could not afford to pay union bene
fits since he is a small opera-
tion.  Silvestri then asked the employees whether they were 

ﬁdefiniteﬂ and whether they had ﬁmade up their mindﬂ about 
the Union.  The employees replied that they were expecting to 
receive more information from the Union, and they were still 
thinking about it. 
On May 13, Silvestri again in the Respondent™s vehicle, 
asked Valencia what decision he
 had made about joining the 
Union.  Valencia replied that he was going to go with the Un-
ion.  Silvestri answered that the expenses of the Local 2 con-
tract are too high and if he want
ed to go with Local 2, he can no 
longer work for the Respondent. 
 Silvestri suggested that 
maybe Local 2 could get him another job. 
Silvestri then returned to th
e jobsite and informed Arteaga 
and Kabashi that Valencia wants to go with the Union, and that 
Valencia had been fired.  Arteaga then stated that he too was a 
member of the Union and added that if the Respondent had 
fired Valencia, he would quit. 
 Thus, both Arteaga and Kabashi 
walked away.  Silvestri tried to 
persuade them to come back but 
they would not talk to him. 
After leaving Silvestri, Arteaga and Kabashi went to the un-
ion office where they met Valencia and Business Agent John 
Stager.  Stager advised the three of them to report back to work 
the following day and ask Silvestri if he had work for them. 
Therefore, on May 14, Arteaga,
 Kabashi, and Valencia re-
ported to work at 6 a.m. at a diner in Scarsdale, New York.  
Arteaga asked Silvestri if he had any work for the men.  Silves-
tri replied that he did have work for all the men, but without the 
Union, because he couldn™t afford to join the Union.  The em-
ployees replied that they wanted to continue with the Union 
because they wanted better benefits and a better future for 
themselves and their families.  
Silvestri responded that if it was 
just a few dollars more or 50 cents per hour they could sit down 

and talk.  He added that he was looking into insurance for the 
employees.  Silvestri told the 
employees to think about their 
decision ﬁreally well.ﬂ  Silvestr
i added that he could not wait 
around all morning for their decision because he had work to 
do.  Silvestri waited a minute or so, put his tools in his car and 
left.  None of the three employees worked that morning. 
However, in the afternoon on May 14, Kabashi after discuss-
ing the matter with his wife, decided to return to work.  He 
found Silvestri at a jobsite and said he was ready to go to work.  
There was no discussion about the Union between them, and 
Kabashi resumed work at that time. 
The next day, May 15, Kabashi and Arteaga reported to a 
delicatessen in White Plains wh
ere the Respondent had a job.  
Kabashi spoke to Silvestri about allowing Arteaga to work.  

Silvestri informed Arteaga that he could return to work and that 
he (Silvestri) was going to find a way to resolve the situation.  
Silvestri also informed Arteaga that it was important for him to 
obtain a social security number.  Arteaga answered that it was 
still in progress and his lawyer was working on it. 
Kabashi and Arteaga continued to work for the Respondent 
for the rest of the week.  Valencia did not attempt to work nor 
make any contact with the Respondent. 
On May 16, Silvestri asked Kabashi why he had changed his 
mind about the Union. Kabashi replied that he was going to 
work to keep his family, and that he had a car accident in 1990 
and injured his spine, which forces him to miss work from 
time-to-time.  Thus, Kabashi stated that nobody else would hire 
him and allow him to work with such a condition. 
On May 20, Silvestri asked his wife to prepare a document 
which was addressed to the law firm that represents the Union.  
The document on the Respondent™s 
stationary states, ﬁ[T]his is 
to inform you.  I have recons
idered not to join Window Clean-
ers Local #2.  Consider this your authorization to disregard 
letter signed by me.ﬂ  On May 21, Silvestri gave a copy of this 
document to both Kabashi and Arteaga.  Silvestri informed the 
 COUNTY WINDOW CLEANING CO. 195employees that he had made up the letter asking them if they 
would reconsider going with the Union.  He added that the 
employees should read the letter
 and sign it if they wanted.  
Kabashi told Silvestri that he intended to sign, but he wanted to 
take it home to his wife to look at it first.4  Arteaga told Silves-
tri that he was not going to sign anything.  Arteaga informed 
Silvestri that the next day, May 22, there was going to be a 
hearing at the National Labor Relations Board that he planned 
to attend, and that afterward he would call Silvestri and give 
Silvestri his decision.  Silvestri 
instructed Arteaga to think it 
over real carefully, because he 
was paying Arteag
a really well, 
and if Arteaga did join the Union, there would be no more work 
for him. On May 22, both Valencia and 
Arteaga attended a hearing at 
the Board.  Later that evening,
 Arteaga and Silvestri spoke by 
telephone.  Arteaga informed Silv
estri that he had thought it 
over and decided to go with the Union.  Silvestri asked if 
Arteaga knew what he was doing.  Silvestri added that now he 
had no choice and he had to let Arteaga go now because every-
thing had to be legal.  Silvestri explained that now that Arteaga 
had brought the Union in everythi
ng had to be legal, and he couldn™t work for the Respondent without a social security 
number.  Silvestri also stated
, ﬁ[W]hat I was doing before was 
up to myself.  I took a chance.ﬂ  Now that he brought the Union 
in, Arteaga could no longer work for the Respondent without a 
number.  When asked at the trial why that was so, Silvestri 
explained that the Union would want him to furnish it with 
Arteaga™s social security number and everything is going to be 
recorded and ﬁI can™t fudge as I was doing before, because I 
wasn™t accountable for anybody.ﬂ 
Arteaga asked Silvestri about his pay for May 20 and 21, the 
2 days that he worked that week.  Silvestri replied he would 
send Arteaga some sort of a letter to sign stating that Arteaga 
would not sue the Respondent.  No such letter was ever sent to 
Arteaga.  Nor was he ever paid by the Respondent for these 2 
days of work. 
Silvestri testified further that
 he had given the two employ-
ees the letter to sign in order to find out where the employees 

stood as far as the Union was concerned.  He added that if the 
employees had decided that they
 did not want the Union, he 
intended to inform the Board and ﬁstop the process.ﬂ  In fact he 
added that he was going to send 
in the letter that Kabashi 
signed, but did not do so when he received legal advice. 
Silvestri was asked whether if
 the employees had ﬁreconsid-
eredﬂ the Union, and he had been able to ﬁstop the processﬂ at 

the Board, he would have continued to employ Arteaga even 
without a social security number. 
 Silvestri was uncertain in his 
response to this question, but fina
lly admitted that, ﬁI may have 
reconsidered.ﬂ 
 On May 31, Silvestri (after consulting with an attorney), 
sent identical letters to both 
Valencia and Arteaga advising 
them to return to work on Monday, June 3, at the White Plains 

Mall.  On Sunday June 2, Silv
estri called Arteaga on the phone 
and asked if he had received the letter.  Arteaga replied that he 
had received the letter and Silv
estri stated, ﬁ[T]here™s no hard 
feelings.ﬂ  Silvestri added however, that Arteaga needed to 
have a social security number to report.  Arteaga answered that 
he did not have a number.  S
ilvestri responded that he would 
give Arteaga until Monday June 3 to obtain a social security 
                                                          
 4  After showing the letter to his wife, Kabashi signed it and returned 
it to Silvestri the next day.
                                                            
number and if he is successful, 
Silvestri would pay him for the 
day.  Arteaga answered that he would try. 
 Arteaga then called Stager and informed him of Silvestri™s 
offer and demand that Arteaga obtain a social security number.  

Stager told Arteaga to inform Silvestri that he could work with 
his pending number that was on his immigration letter.  Conse-quently, Arteaga called Silvestri back and told him what Stager 
had suggested.  Silvestri responded
 that he could not accept that 
social security number because both he and Arteaga could be 
fined.  Silvestri added that Ar
teaga had done something really 
stupid to have called the Union knowing that he did not have 

any papers.  Silvestri also told Arteaga to call him when he 
obtained a social security number and he could then return to 
work. 
Valencia returned to work on June 3, as per the Respondent™s 
letter and has continued to be em
ployed since that date.  Valen-
cia was paid backpay of $952 for the weeks that he was out 
based on a 40-hour week.  However, Valencia testified that he 
regularly worked more than 40 hours a week, averaging 10Œ15 
hours of overtime, prior to his termination.  He also testified 
that he was not paid for May 31, a holiday for which in previ-
ous years, he had received payment. 
Silvestri conceded that his termination of Valencia was par-
tially motivated by Valencia™s union activities, but disputed that 
he had previously paid employees for Memorial Day as a holi-
day.
5 III. ANALYSIS A.  The Alleged Violations of Section 
8(a)(1
) of the Act 
The complaint alleges, the General Counsel argues, and the 
record fully supports that the 
Respondent has violated Section 
8(a)(1) of the Act in several respects. 
 In that regard, on or about May 10 or 11, while driving with 
two employees in the Respondent™
s vehicle, Silvestri showed 
them a letter that he had just received from the Union.  He 

asked the employees what the letter was all about, if what the 
letter said was true and whether Arteaga had spoken to any 
union delegates.  After receiving positive answers from the 
employees, Silvestri informed them that he was not interested 
in joining the Union, that he couldn™t afford to pay union bene-
fits, and he would not allow the 
employees to join either.  Sil-
vestri then asked if the employees were ﬁdefiniteﬂ and whether 
they had made up their minds about the Union. 
Silvestri™s questioning of the two employees as described 
above concerning their knowledge of and support for the Union 
is clearly coercive 
under the standards of 
Rossmore House, 269 1176 (1984), enfd. sub nom. 
Hotel & Restaurant Employees 
Local 11 v. NLRB
, l760 F.2d 1006 (9th Cir. 1985).  Thus, the 
employees questioned were not known union adherents; We
ll-
stream Corp
., 313 NLRB 698, 702 (1994); Capitol EMI Music, 311 NLRB 997, 1006 (1993), the questioning was conducted by 
the highest ranking official of the Respondent, 
Stoody Co., 320 
NLRB 18 (1995); 
Structural Composites Industries, 304 NLRB 729 (1991), in an enclosed moving company vehicle which is 
considered to be the equivale
nt of a supervisor™s office, 
Ad-vance Waste Systems,
 306 NLRB 1020 (1992), was conducted 
 5  The facts as detailed above are based on a compilation of the cred-
ited portions of the testimony of Art
eaga, Valencia, Kabashi, Silvestri, 
and Greene.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 196in a persistent manner;
6 Crown Cork & Seal Co
., 308 NLRB 
445, 451 (1992); 
Resolute Realty Co
., 297 NLRB 679, 685 
(1990); Camvac International, 288 NLRB 816, 819 (1988); and 
was accompanied by expressions of hostility, anger and disap-
proval of the employees decision to support the Union.  
Ad-vance Waste, 
supra, Liberty Natural Products, 314 NLRB 630, 640 (1994); Garney Morris, Inc
., 313 NLRB 101, 115 (1993); 
Kroger Co., 311 NLRB 1187, 1199 (1993). 
Accordingly, I conclude that
 the Respondent has violated 
Section 8(a)(1) by such coercive interrogation. 
I have also found that on May 13, immediately prior to ter-
minating Valencia, Silvestri aske
d Valencia what decision he 
had made about joining the Union. 
 This is another instance of a 
coercive interrogation, particul
arly since it was immediately 
followed by an unlawful discharge of Valencia.
7 On May 14, Valencia who had 
been unlawfully terminated, 
and Kabashi and Arteaga who had quit the day before in protest 
of Respondent™s actions, reported 
for work, pursuant to instruc-tions from the Union.  They asked Silvestri if he had any work 
for them.  Silvestri responded that he did have work for the 
men, but without the Union, because he couldn™t afford to join 

the Union.  After the employees responded that they wanted to 
continue with the Union because they wanted better benefits, 
Silvestri stated that if it was just a few dollars more or 50 cents 
per hour, they could sit down and talk, and added that he was 
looking into insurance for the employees.  Silvestri then urged 
the employees to think about 
their decision ﬁreally well.ﬂ 
The above facts demonstrate th
at the Respondent has unlaw-
fully conditioned employment 
of the three employees upon 
their abandoning of the Union, wh
en Silvestri told the employ-
ees he had work for them, but without the Union.  
Cofab, Inc., 
322 NLRB 162, 174 (1996); Eddy Leon Chocolate Co., 301 NLRB 887 (1991). 
The Respondent argues that this
 allegation cannot be sus-
tained, because Kabashi and Arteaga returned to work on their 
own without rescinding their support for the Union.  I disagree.  
Regardless of why Arteaga and Kabashi decided to return to 
work, Silvestri™s statement to employees as described above, is 
a clear violation of Sect
ion 8(a)(1) of the Act.  Nor is it relevant 
that Silvestri subsequently allowed them to return to work 
without a clear renunciation of the Union by either of them.  I 
do note, however, that Silvestri 
did subsequently ask Kabashi 
after his return to work, why he had changed his mind about the 
Union, suggesting that Silvestri believed that Kabashi had 
complied with his request to renounce his support for the Un-

ion.  In any event the test for a violation of Section 8(a)(1) of 
the Act is whether the statement tends to coerce employees in 
the exercise of their Section 7 rights,
8 which is clearly met by 
Silvestri™s remarks. 
I also conclude that the Respondent violated Section 8(a)(1) 
of the Act during the above conversation by promising employ-

ees benefits if they withdrew th
eir support for the Union.  Thus 
when the employees stated that they wanted the Union in order 
to obtain better benefits, Silvestri replied that they could sit 
                                                          
 6  Thus after initially obtaining info
rmation that the employees sup-
ported the Union, Silvestri persisted by asking if they were ﬁdefiniteﬂ 
and whether they had ﬁmade up their mind.ﬂ 
7  Indeed the Respondent concedes th
at its discharge of Valencia was 
violative of the Act.  8  NLRB v. Shelby Memorial Hospital Assn
., 1 F.3d 550, 559 (7th 
Cir. 1993).
  down and talk about a small raise and that he was looking into 
insurance for the employees.  Those remarks constitute implied 
promises of benefits to employ
ees if they abandon their support 
for the Union.  
Bakersfield Memorial Hospital
, 315 NLRB 596, 
600Œ601 (1994); Western Health Clinics
, 305 NLRB 400, 407 
(1991); Pennsy Supply, 295 NLRB 324, 325 (1991); 
Gregory 
Chevrolet, 
258 NLRB 233, 237 (1981); 
Windsor Industries, 
265 NLRB 1009, 1016Œ1017 (1982), enfd. in pertinent part 730 

F.2d 861, 864 (2d Cir. 1984). 
The Respondent™s citation of 
Alterman Transportation Lines, 
308 NLRB 1282 (1992), is not dispositive.  There the Board 
upheld an administrative law judge
™s dismissal of an alleged 
unlawful implied promise of benefit where an employer said 
with regard to employees™ problems, ﬁwe can get together and 
work them out.ﬂ  Here unlike in 
Alterman, supra, Silvestri made specific reference to particular
 benefits sought by employees 
such as a pay raise and insurance.  Moreover, Silvestri had 
immediately prior to the discu
ssion about benefits, unlawfully 
conditioned employment on employees abandoning their sup-
port for the Union, and concluded the discussion by urging 
employees to think out their deci
sion, ﬁreally well.ﬂ  Thus, the 
implication that employees would receive a small raise and 

insurance if they complied with Silvestri™s request to abandon 
the Union is much more prominent than in 
Alterman, 
supra, and 
more akin to the authorities that I have cited above. 
Accordingly, I conclude that 
the Respondent has further vio-
lated Section 8(a)(1) of the Act 
by promising benefits to em-
ployees to induce them to abandon support for the Union. 
Finally, I have found above th
at on May 21, Silvestri gave 
copies of a letter that he had ca
used to be prepared to employ-
ees Kabashi and Arteaga, and informed them that the letter was 
a request that they reconsider going with the Union.  He asked 
the employees to read it and sign it if they want.  Arteaga re-
plied that he was not going to 
sign anything at that time, but 
after attending a conference at the Board the next day, he would 
call Silvestri and make his decision with regard to the letter.  

Silvestri answered that Arteaga think it over real carefully be-
cause the Respondent was payi
ng him ﬁreally well,ﬂ and if 
Arteaga did join the Union, there would be no more work for 

him. There can be little doubt that in these circumstances that Sil-
vestri™s solicitation of employees
 to sign the letter purporting to 
revoke their previous union authorization was coercive and 
violative of Section 8(a)(1) of the Act.  
Frank Leta Honda, 321 NLRB 482, 490 (1996); Manna Pro Partners, 304 NLRB 782, 
790 (1991); Escada (USA), Inc
., 304 NLRB 845, 849 (1991); Adair Standish Corp., 290 NLRB 317, 318 (1990), enfd. 912 
F.2d 854, 860 (6th Cir. 1990). 
The Respondent™s citation of NLRB v. Monroe Tube Co., 545 
F.2d 1320 (2d Cir. 1976), with respect
 to this issue is clearly 
inapposite.  There the court in refusing to enforce a Board order 

that an employer unlawfully encouraged and assisted employ-
ees to withdraw their authorizat
ion cards, observed that it is not 
a ﬁper se
ﬂ violation of the Act for an employer to suggest that it 
is possible for employees to withdraw authorization cards, or to 
assist employees in the preparation of withdrawal letters.  The 
court concluded that in light of the circumstances therein, the 
solicitation was unaccompanied by other illegal conduct, and 
did not ﬁindicate a realistic possibility employee coercion is 
likely to result.ﬂ  Id. at 1327. 
Here, on the other hand, although as the Respondent points 
out, Silvestri informed the employees that they could sign it ﬁif 
 COUNTY WINDOW CLEANING CO. 197they want,ﬂ the Respondent conveniently ignores the fact that 
the solicitation was preceded and accompanied by unlawful 
coercive statements by Silvestri.  Thus, I have found that within 
10 days prior to the Respondent
™s solicitation, the Respondent 
unlawfully interrogated employees concerning their union ac-
tivities, conditioned their employment on abandoning the Un-
ion, and promised them benefits, in order to induce them to 
withdraw their support from the Union.  Additionally, as noted 
above and below, the Responden
t had unlawfully discharged 
Valencia because of his union 
activities, and had not as yet 
reinstated him. Thus, these pr
ior and contemporaneous actions 
of the Respondent makes Silves
tri™s solicitation on May 21 
coercive.  
Frank Leta, 
supra, Escada, supra; Adair, supra.  Moreover, this conclusion is further reinforced by Silvestri™s 

response to Arteaga™s reply to th
e Respondent™s request, that he 
would not sign anything at the time but would decide after at-

tending the hearing at the Board the next day.  Silvestri in-
formed Arteaga with respect to his ﬁdecisionﬂ that he should 
think about it ﬁreally well,ﬂ and if he joined the Union, there 
would be no more work for him.  This comment by Silvestri is 
a clearly coercive statement,
9 and significantly transforms 
Silvestri™s request that employees sign the letter to a coercive 

demand that they do so on penalty of discharge. 
Last, unlike 
Monroe, 
supra, where the court observed that 
employees ﬁwere never put on the 
spot by being called into the 
office and asked to sign prepared letters of withdrawal,ﬂ Id
. at 
1327, Silvestri did in fact ﬁput 
employees on the spot,ﬂ by ask-
ing them to sign a prepared letter revoking their prior designa-

tion of the Union.  This conduct 
further reinforces the coercive 
nature of the Respondent™s solicitation.  
Adair, supra. 
Accordingly, based on the foregoing analysis and authorities, 
I conclude that Respondent has further violated Section 8(a)(1) 
of the Act. B.  The Discharge of Giovanni  Valencia 
The Respondent admits, as well 
it should, based on the tes-
timony of its president, Silvestr
i, that it discharged Valencia 
because of his activities and support for the Union.  Respondent 
does not dispute that such conduct is violative of Section 
8(a)(1) and (3) of the Act.  
However, the Respondent argues 
that since it reinstated Valencia with backpay effective June 3, 

that issue was now moot, and that 
in effect no remedial order is 
required.  I do not agree. 
First of all an issue does exist whether Valencia received full 
backpay, since there is a dis
pute whether he received overtime or holiday pay as he asserts was 
due to him.  These issues shall 
be resolved in the compliance phase of this case. 
Moreover, even if Valencia has been fully compensated, the 
matter is still not moot, and a remedial order is appropriate.  In 
Passavant Memorial Area Hospital
, 237 NLRB 138, 139 (1978), the Board set forth its standards for relieving an em-
ployer of liability by repudiating unlawful conduct.  To be ef-
fective, the repudiation must 
be timely, unambiguous, free from 
other proscribed illegal conduct,
 and adequately publicized to 
the employees involved, including 
assurances that in the future 
the employer will not interfere with their Section 7 rights.  It is 
clear that by merely reinstating Valencia, even with full back-
                                                          
 9  Indeed this remark could be construed as an independent unlawful 
threat of discharge in retaliation fo
r union activities of employees, but I 
shall not make such a finding inasmuch as the complaint does not make 
such an allegation, and no request to
 amend the complaint to add such 
an allegation was made.
  pay, the Respondent has fallen far short of meeting the 
Passa-vant standards described above.  Th
erefore, I conclude that the 
Respondent has violated Section 
8(a)(1) and (3) of the Act by 
discharging Valencia on May 13 
and that a remedial order is 
appropriate for this violation. 
C.  The Discharge of Duvan Arteaga 
A strong prima facie case has b
een established that the Re-
spondent terminated the employ
ment of Arteaga on May 22 
because of his union activities.  The record establishes as set 
forth above, that the Respondent
 unlawfully discharged Valen-
cia (Arteaga™s brother) shortly before it terminated Arteaga, and 
that it committed several serious violations of Section 8(a)(1) of 
the Act, including conditioning
 employment upon employees 
abandoning the Union. 
Moreover, on May 21, the day before the discharge, Silvestri 
unlawfully solicited Arteaga to sign a letter revoking his prior 
union support, and Arteaga refused to sign, while informing 
Silvestri that he would attend the Board™s hearing the next day 
and then let Silvestri know his decision.  (Whether he would 
abandon the Union.)  Silvestri then
 warned Arteaga to think it 
over really well, and informed him 
that if he did join the Union, 
there would be no work for him. 
Then when on May 22, Arteaga notified Silvestri that he had 
thought it over and decided to go 
with the Union,
 Silvestri as 
promised, terminated Arteaga at that time. 
The Respondent as a result 
of this strong prima facie
 show-ing, has the burden to establish 
that it would have taken the 
same action against Arteaga, absent his union activities.  
Wright Line, 251 NLRB 1083 (1980); 
Transportation Management Corp., 462 U.S. 393 (1983).  Indeed in light of the strong prima 
facie
 case established by the Ge
neral Counsel, the Respon-
dent™s burden of proof is substantial.  
American Wire Products
, 313 NLRB 887, 890 (1991). 
The Respondent has fallen far short of meeting its burden in 
this regard.  The Respondent co
ntends that it has met its 
Wright Line burden by the testimony of Silvestri which it contends 
establishes that Arteaga was terminated because he was an 
illegal alien not authorized to work in this country, and inferen-
tially that it would have terminated Arteaga for this reason, 
regardless of his union activities. 
According to the Respondent, 
once it found out that it was 
violating the law by continuing 
to employ Arteaga it was obli-
gated to terminate him at that 
time, and that by conditioning his 
continued employment on satisfac
tion of IRCA requirements, it 
has not violated the Act.  
Bloom Art Textiles, Inc
., 225 NLRB 766 (1976). However, the Respondent™s defe
nse fails to withstand scru-tiny.  The facts establish conclusively that the Respondent was 
well aware of Arteaga™s illegal status at the time of hire, as well 
as at various other times throughout his employment.  Indeed it 
continued to employ Arteaga ini
tially, without a social security 
number, and without making required deductions for the first 6 

months of his employment.  Then, after Arteaga furnished the 
Respondent with a social security number, the Respondent 
made the proper deductions, and may have for a time believed 

that Arteaga was legally employed.  In 1994 though, the Re-
spondent became aware 
that Arteaga had made up his social 
security number and was not lega
lly entitled to work, but it 
continued to employ him.  As Silvestri candidly testified, 

Arteaga was a family man and a good worker, and the Respon-
dent needed him.  Therefore, Silvestri decided to ﬁtake a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 198chance,ﬂ and continue to empl
oy Arteaga, notwithstanding his 
knowledge that Arteaga was not lawfully entitled to work, and 
that he was clearly violating th
e law by failing to make appro-
priate deductions from Arteaga™s salary.  Indeed, the Respon-
dent even permitted Arteaga to re
turn to work, after he had quit 
in protest of Valencia™s discharge with full knowledge of his 

illegal status. 
Finally the Respondent™s motiva
tion is most clearly estab-
lished by the fact that on May 21, when Arteaga refused to sign 
the letter withdrawing his union support as requested by Silves-
tri, it was made clear by Silvestri that unless he did so, there 
would be no work for him.  Significantly, there was no mention 
by Silvestri in this conversation about a social security card or 
Arteaga™s legal status.  Thus it is clear, and I find that had 
Arteaga agreed to sign the lett
er withdrawing his union support, 
as Kabashi had done, Silvestri w
ould have continued to employ 
him, notwithstanding his status as
 a legal alien, and would have 
continued to ﬁtake a chance.ﬂ  Indeed, Silvestri conceded that 

his intention in obtaining the signatures on the letters from 
employees was to in effect terminate the Board™s proceeding 
and the Union™s representation efforts. In such case, Silvestri 
admitted that he ﬁmay have reconsideredﬂ whether or not to 
employ Arteaga.  I find, on the 
contrary, that he clearly would 
have continued to employ Arteag
a, and that he used Arteaga™s 
immigration status to discriminate against him because of his 
union activities, in violation of Section 8(a)(1) and (3) of the 
Act.  
Victor™s Cafe 52, 
321 NLRB 504, 514 (1996). 
The Respondent™s reliance on 
Bloom Art, supra, is mis-placed.  There the Board upheld an administrative law judge™s 
dismissal of an alleged disc
riminatory discharge, on the 
grounds that the employer had disc
harged the employee therein, 
because he had just found out that California law provided for 
criminal sanctions against an 
employer for knowingly employ-
ing an illegal alien.  The judge credited the testimony of the 

employer in this respect, and concluded, particularly in the 
absence of any evidence of antiunion animus, that the discharge 

was lawful. 
Here however, the facts are quite different.  The record is re-
plete with substantial evidence of antiunion animus, including 
the unlawful discharge of Arteaga™s brother, and I do not find 
that the Respondent acted be
cause of any recently acquired 
knowledge of illegality, as did 
the administrative law judge in 
Bloom Art.  In fact Silvestri furnis
hed no testimony as to pre-
cisely when, how, or even if he was ever informed by counsel 

or anyone else that the Respondent
 would be subject to criminal 
sanctions (under IRCA or otherw
ise) if it continued to employ 
Arteaga.  Thus the factor that the administrative law judge 
found critical in 
Bloom Art is not present here.  I have con-
cluded that Silvestri knew for most of the period of Arteaga™s 

employment that it was illegal for Arteaga to work, and that the 
Respondent was acting illegall
y by employing him without 
proper papers, and without making appropriate deductions.  

Silvestri decided to ﬁtake a chance,ﬂ and continue to employ 
Arteaga notwithstanding his illega
l status, and it was only after 
Arteaga decided to continue hi
s support for the Union, that 
Silvestri decided that he was no longer willing to ﬁtake a 
chance,ﬂ and employ an illegal alien.  Indeed Silvestri™s own 
testimony in effect admits the violation here, since he testified 
that once the Union comes in, the Union would require the 
Respondent to furnish it with a 
valid social security number, 
and he ﬁcouldn™t fudge as I was doing before.ﬂ  There is of 
course no evidence that the presence of the Union would in any 
way affect the Respondent™s obligation to comply with IRCA.  
However, even if Silvestri believed that to be so, it does not 
provide the Respondent with a defe
nse, since it admits that it was the Union™s potential presence that motivated the Respon-
dent™s decision, and that the Respondent cannot demonstrate 
that it would have taken the same action against Arteaga, absent 

his union activities. 
Therefore, based on the foregoing, I conclude that the Re-
spondent has violated Section 8(
a)(1) and (3) of the Act by 
discharging Arteaga. 
The Respondent argues alternatively that even if a finding is 
made that the discharge of Arteaga was violative of the Act, 
Respondent has satisfied its reinstatement obligations to 
Arteaga, when it afforded him reinstatement by letter dated 
May 31, conditioned on Arteaga es
tablishing his legal status 
under IRCA.  A.P.R.A. Fuel Oil Buyers Group
, 320 NLRB 408 (1995). In A.P.R.A., 
supra, the Board reviewed the relevant statutes, 
IRCA and the NLRA, as well as the relevant authorities
10 with respect to the issue of how to properly balance these two stat-
utes.  In that connection, th
e Board ordered the employer 
therein to reinstate the discriminatees even though they were 
undocumented aliens, but conditioned their reinstatement upon 
the employees providing within 
a reasonable time, INS Form I-
9 and the appropriate supporting documents, in order to allow 
the Respondent to meet its obligations under IRCA.  Id. at 415.  
Additionally, the Board also ordered that the employer ﬁpay the 

employees backpay from the dates of their discharge to the 
earliest of the following: their 
reinstatement by the Respondent, 
subject to compliance with th
e Respondent™s normal obliga-
tions under IRCA, or their failure after a reasonable time to 
produce the documents enabling the Respondent to meet its 
obligations under IRCA to verify
 their eligibility for employ-
ment in the United States.™™  Id. at 416. 
In cases that were decided subsequent to 
A.P.R.A.
, the Board 
has decided to issue the normal backpay and reinstatement 
remedies where undocumented alie
ns are found to be discrimi-
natees, while leaving to the compliance stages of the case a 

determination of reinstatement 
and backpay for these employ-
ees in accordance with its 
A.P.R.A.
 decision.  Victor™s Cafe, 
supra, 504 at fn. 3; Intersweet, Inc
., 321 NLRB 1 fn. 2 (1996).  
I shall follow that procedure and recommend a similar order, 

leaving the issue of reinstatement and backpay for Arteaga to 
be decided in the compliance stage in accordance with 
A.P.R.A.
 In this connection, the Charging Party requests that I set a 
specific time period herein of 4 years as the reasonable time for 
Arteaga to obtain legal status.  
Sure-Tan, Inc
., 277 NLRB 302, 
303 (1985).  However, while the Board in Sure-Tan did find that a 4-year period (as previously found by the circuit court), 
in that case was a reasonable time to keep reinstatement offers 
open, since the employees invol
ved were in Mexico, I do not believe that such a holding necessa
rily applies here.  I note that 
Arteaga is not in Mexico, and that his papers are already in 
progress.  In any event I believe it appropriate to leave the set-
ting of a reasonable time for Arteaga obtaining a determination 
of eligibility to work, as well as other issues concerning his 

reinstatement and backpay to the compliance stage of this pro-
ceeding.  
Victor™s Cafe, 
supra; Intersweet, 
supra.                                                           
 10 Sure-Tan v. NLRB
, 467 U.S. 883 (1994); 
Garment Workers
 Local 512, 795 F.2d 705 (9th Cir. 1986); 
Del Rey Tortilleria v. NLRB
, 976 
F.2d 1115 (1992); 
INS v. Lopez-Mendoza
, 468 U.S. 1032 (1984). 
 COUNTY WINDOW CLEANING CO. 199The Respondent argues that no order of backpay is war-
ranted, since under IRCA it is ille
gal for an employer to employ 
undocumented aliens.  Thus it is c
ontended that such a decision 
could award backpay to Arteaga 
for periods of time when he 
was not eligible to work in th
is country.  The Respondent cites 
in this regard an EEOC policy statement issued on April 26, 
1989, which supports that vi
ew in Title VII cases. 
However, the Board is not bound by a mere policy statement 
of another agency, and is not required to mechanically accept 
standards elaborated by another agency under a different stat-
ute.  Carpenters Local 1975 v. NLRB
, 357 U.S. 93, 111 (1958).  
The Board should conduct an independent inquiry into the re-
quirements of its own statute, but it must also consider the con-
flicting terms of other statutes to see if it
s decision wholly ig-
nores equally important 
Congressional objectives.  
NLRB v. Lee 
Hotel Corp., 13 F.3d 1347, 1351 (9th Cir. 1994). 
Here the Board has not ﬁwholly ignored important Congres-
sional objectivesﬂ and has carefully considered the conflicting 

terms of IRCA in fashioning its remedy in 
A.P.R.A., 
supra.  
Therefore under 
NLRB v. Lee Hotel
, supra, the Board has rec-
onciled the two statutes in a re
asonable way, and would not be 
bound by a contrary EEOC policy 
statement.  Moreover, I would note that case law under T
itle VII supports the Board™s view and permits the ordering of backpay for undocumented 

aliens.  E.E.O.C. v. Hacienda Hotel
, 881 F.2d 1504, 1516Œ1517 
(9th Cir. 1989).  See also 
E.E.O.C. v. Tortilleria LA Mejor
, 585 F. Supp. 586, 590Œ594 (E.D. Cal.
 1991) (Title VII applies to 
undocumented aliens, notwithst
anding passage of IRCA). 
Moreover, while the Respondent™s view is supported by the 
seventh circuit in 
Del Rey, 
supra, as well as by dissenting 
Member Cohen in 
A.P.R.A.
, the majority opinion in 
A.P.R.A.
 is 
determinative of my decision. 
Accordingly, I shall recommend as noted above the tradi-
tional reinstatement a
nd backpay remedies for Arteaga, subject 
to a determination under 
A.P.R.A
. standards in the compliance 
state of this proceeding. 
IV. THE REPRESENTATION CASE
 As detailed above, the ballot of Arteaga was challenged in 
the representation election held on July 18.  His name was not 
on the eligibility list, since he was not employed by the Re-
spondent either on the payroll elig
ibility date of June 10 or the 
date of the election, July 18. 
The Respondent, cites the Board™s general rule that in order 
to be eligible to vote, an employee must be employed on the 
payroll eligibility date and the date of election, or if the em-
ployee has a reasonabl
e expectation of returning to work prior 
to the eligibility date.  
Apex Paper Box Co
., 302 NLRB 67 
(1991).  The Respondent then argues that since IRCA precludes 
Arteaga™s reinstatement unless a
nd until he obtains proper im-
migration status, and he did not have such status at either the 
payroll eligibility date or date of the election, his vote should 
not be counted.  I do not agree. 
The Respondent™s citation of Apex Paper, supra, and other 
related cases are not dispositive, si
nce they deal with situations 
of temporary versus permanent 
layoff and reasonable expecta-
tion of return that do not involve an employee as here, who has 
been discriminatorily discharged. 
 It is clear that ordinarily, 
once it is concluded, as I ha
ve done, that the challenged em-
ployee was discharged in violation of the Act prior to the rele-
vant eligibility dates, the employee is considered to have been 
on the payroll at such dates, and an eligible voter.  The question 
is whether Arteaga™s status as an undocumented alien at the 
time of the discharge, changes this normal rule.  I do not be-
lieve that it does. 
Initially, I note that the Board has long held, supported by 
the courts that undocumented a
liens are eligible voters in 
NLRB elections.  
Buckhorn, Inc
., 266 NLRB 968, 969 fn. 3 
(1983); Arnay™s Bakery & Noodle Co
., 227 NLRB 214 (1976), and cases cited therein at fn. 3; 
NLRB v. Sure-Tan, Inc
., 583 F.2d 355, 358Œ361 (7th Cir. 1978).  Moreover, the Supreme 
Court in Sure-Tan, supra, specifically upheld the Board™s prior 
finding that undocumented aliens
 are employees within the 
meaning of Section 2(3) of th
e Act.  467 U.S. at 891. 
The Respondent however, observes correctly that 
Sure-Tan was decided prior to the enactment of IRCA, and argues that 
since it is now per se illegal to em
ploy or continue to employ an 
undocumented alien, that prior la
w is no longer applicable, and 
Arteaga should not be considered an employee unless and until 
he satisfies the requirements of IRCA. 
While the Board in 
A.P.R.A.
 did not discuss the issue of 
voter eligibility with respect 
to undocumented aliens, a close 
reading of the decision and an analysis of its reasoning leads 
me to conclude that IRCA does not change prior law concern-
ing this issue.  Thus the Board in 
A.P.R.A.
 made several refer-
ences to 
Sure-Tan
, and its agreement with the Board™s view that 
undocumented aliens are employee
s under Section 2(3) of the Act, 320 NLRB at 411 and 414, and 
significantly, cited legisla-
tive history of IRCA which states, ﬁ[T]he employer sanctions 
provisions are not intended to limit in any way the scope of the 
term ‚employee™ in Section 2(
3) of the National Labor Rela-
tions Act,ﬂ 320 NLRB 414, citing the House Committee Report 
on IRCA. Moreover, in Intersweet, 
supra, the Board upheld an 
administrative law judge™s finding that authorization cards 
signed by undocumented aliens can
 be counted in determining 
majority status, as well as th
e judge™s finding that IRCA does not change the well-establishe
d Board rule that undocumented 
aliens are eligible to vote in
 NLRB elections. 321 NLRB at
 17 fn. 68. 
Finally, the Respondent asserts 
that it has complied with its 
obligations under A.P.R.A.
 to offer conditional reinstatement to 
Arteaga, prior to both the eligibility date and election, and 
Arteaga has still not satisfied IRCA requirements as of the date 
of the trial.  It contends that permitting his vote to determine the 
bargaining representative for 
the Respondent™s employees 
would be contrary to the purposes of the Act, since according to 
this record the earliest time that he might meet IRCA eligibility 
requirements is early 1998.  The answer to this concern is sim-
ply that had the Respondent not discriminatorily discharged 
Arteaga he would have voted and his ballot would have been 
counted.  Thus it was the Re
spondent™s unlawful conduct that 
precipitated this problem and a finding that Arteaga was not 
eligible to vote, would ﬁincr
ease incentives for unscrupulous 
employers to play the provisions of the NLRA and IRCA 

against each other to defeat the 
fundamental objectives of each, 
while profiting from their own wrongdoing with relative impu-

nity.ﬂ  
A.P.R.A., 
supra at 415. Moreover, I note that the 
A.P.R.A.
 conditional reinstatement 
remedy requires that employees be afforded a reasonable time 
to produce valid immigration documents.  It is not clear from 
this record whether or not th
e Respondent™s offer to Arteaga 
can be construed as meeting that requirement, particularly in 
the absence of any evidence that the Respondent intended to 
keep its offer open for such a period or that it so informed 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 200Arteaga.  I need not and do not make a finding on that question, 
since I have left the resolution of reinstatement and backpay 
issues for Arteaga to compliance in accord with 
A.P.R.A
.  However, I do deem it appropriate to conclude, which I do, that as of June 10 (the payroll eligibility date) which was 19 days 
after the unlawful discharge or July 18 (the date of the elec-
tion), 57 days after the termination, a reasonable time for 
Arteaga to obtain proper immigr
ation documents herein had not 
expired.  Thus Arteaga was st
ill an employee under Section 
2(3) of the Act on both of these dates, and was eligible to vote 
in the election. 
Such a finding is clearly consistent with A
.P.R.A., 
since 
Arteaga is entitled to backpay for both of these days, even 
though ultimately it may be dete
rmined that Arteaga is unable 
to establish his eligibility to 
work within a reasonable time.  
Since Arteaga is eligible for ba
ckpay for these days, it follows 
that he was an employee and eligible to vote in the election. 
Accordingly, based on the forego
ing, I conclude that Arteaga 
was an employee of the Respon
dent on both the eligibility and 
election days, and that he was eligible to vote.  Therefore the 
challenge to his ballot should be overruled and his ballot 
opened and counted. 
CONCLUSIONS OF 
LAW 1.  The Respondent, County Window Cleaning Company is 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 
2.  The Union, Window Cleaners Local No. 2, Service Em-
ployees International Union, AFLŒCIO is a labor organization 
within the meaning of Section 2(5) of the Act. 
3.  By coercively interrogating its employees concerning 
their activities on behalf of or
 support for the Union, promising 
its employees a pay raise, insuran
ce, and other benefits in order 
to induce them to abandon their support for the Union, condi-
tioning its employees employme
nt with Respondent upon their 
abandoning their support for the 
Union, and soliciting its em-
ployees to sign a letter withdr
awing their previous authoriza-
tions of the Union to represent them, the Respondent has vio-lated Section 8(a)(1) of the Act. 
4.  By discharging its employ
ees Giovanni Valencia and Du-
van Arteaga because of their activities on behalf of and support 
for the Union, the Respondent has violated Section 8(a)(1) and 
(3) of the Act. 
 5. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
6. Since I have found Duvan Arteaga to have been discrimi-
natorily discharged, the challenge to his ballot is overruled. 
THE REMEDY Having found that the Respondent has violated Section 
8(a)(1) and (3) of the Act, I sh
all recommend that it cease and 
desist therefrom and take certain affirmative action necessary to 
effectuate the purposes 
and policies of the Act. 
Having found that Respondent discriminatorily discharged 
Giovanni Valencia and Duvan Ar
teaga, I shall recommend that 
Respondent offer Arteaga immediate and full reinstatement to 

his former job, or a substantia
lly equivalent position without 
prejudice to his  seniority or 
other rights and privileges, and 
make Arteaga and Valencia whole for any loss of earnings they 
may have suffered by reason of the discrimination against 
them.  All backpay provided shall be computed with interest on 
a quarterly basis, in the manner described by the Board in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), and with interest com-
puted in the manner and amount prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  See also Isis Plumb-ing Co., 138 NLRB 716 (1962).
11 Additionally, I shall recommend that the Respondent remove 
from its files any reference to the discharges of Valencia and 
Arteaga, and to notify them in writing that this has been done 
and that evidence of same will not be used as a basis for future 
actions against them. 
[Recommended Order omitted from publication.] 
                                                          
 11 No reinstatement order is require
d for Valencia since he has al-
ready been reinstated.  As for Arteaga, as noted his entitlement to rein-
statement and backpay shall be dete
rmined in the compliance stage of 
this proceeding.  Additionally, his backpay shall include pay for May 
20 and 21, days that he worked but 
for which he was not paid.  Indeed 
the Respondent concedes that it is obligated to pay Arteaga for these 2 
days of work.  
 